ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1977-04-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AEGEAN SEA
CONTINENTAL SHELF CASE

(GREECE v. TURKEY)

ORDER OF 18 APRIL 1977

1977

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER EGEE
(GRECE c. TURQUIE)

ORDONNANCE DU 18 AVRIL 1977
Official citation:

Aegean Sea Continental Shelf,
Order of 18 April 1977, I.C.J. Reports 1977, p. 3.

Mode officiel de citation:

Plateau continental de la mer Egée,
ordonnance du 18 avril 1977, C.I.J. Recueil 1977, p. 3.

 

Sales number 4 3 1
N° de vente:

 

 

 
1977
18 April
General List
No. 62

INTERNATIONAL COURT OF JUSTICE

YEAR 1977

18 April 1977

AEGEAN SEA
CONTINENTAL SHELF CASE
(GREECE v. TURKEY)

ORDER

Present: President JIMENEZ DE ARECHAGA; Vice-President NAGENDRA
SINGH; Judges FORSTER, GROS, LACHS, DILLARD, DE CASTRO,
Morozov, Sir Humphrey WALDOCK, RUDA, Moster, ELIAS,
TARAZI; Registrar AQUARONE.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Article
40 of the Rules of Court,

Having regard to the Order of 14 October 1976 fixing the time-limits
for the Memorial of the Government of Greece and the Counter-
Memorial of the Government of Turkey on the question of the Court’s
jurisdiction to entertain the dispute,

Makes the following Order:

Whereas, by a letter dated 17 March 1977, the Agent of Greece
requested that the time-limit for the Memorial be extended by three
months in order to facilitate to the fullest extent possible the negotiations

4
4 AEGEAN SEA (ORDER 18 IV 77)

in progress with Turkey on the subject of the delimitation of the continental
shelf between the two countries;

Whereas a copy of that communication was transmitted to the Govern-
ment of Turkey, which was invited to inform the Court of its views.
thereon;

Whereas on 30 March 1977 the Ambassador of Turkey to the Nether-
lands, in an oral communication, informed the Registrar of the Court
that, having regard to an agreement signed by Greece and Turkey on
11 November 1976 on the procedure to be followed during negotiations,
and the efforts made to implement that agreement and start meaningful
negotiations, the Turkish Government had no objection to Greece’s
request for an additional period, while indicating that his answer did not
imply any undertaking on the part of his Government;

Having regard to the negotiations referred to by Greece and by
Turkey in the above-mentioned communications,

THE Court

Extends to 18 July 1977 the time-limit for the Memorial of the Govern-
ment of Greece;

Extends to 24 April 1978 the time-limit for the Counter-Memorial of
the Government of Turkey;

And reserves the subsequent procedure for further decision.

Done in English and French, the English text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of April, one thousand
nine hundred and seventy-seven, in three copies, of which one will be
placed in the archives of the Court and the others transmitted to the
Government of Greece and the Government of Turkey, respectively.

(Signed) E. JIMENEZ DE ARECHAGA,

President.

(Signed) S. AQUARONE,

Registrar.
